             Case 2:20-cv-00916-TSZ Document 22 Filed 03/26/21 Page 1 of 4




 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
 6                                 AT SEATTLE

 7
        DAVID ENGELSTEIN,
 8                          Plaintiff,
 9          v.

10      UNITED STATES DEPARTMENT OF
        AGRICULTURE, UNITED STATES
11      FOREST SERVICE, UNITED                   C20-916 TSZ
        STATES DEPARTMENT OF                     (consolidated with C20-1809 TSZ)
12      HIGHWAYS, UNITED STATES
        DEPARTMENT OF
13      TRANSPORTATION, UNITED
        STATES FEDERAL HIGHWAY
14      ADMINISTRATION, WESTERN
        FEDERAL LANDS HIGHWAY
15      DIVISION, and DOES I–X,

16                          Defendants.

17      DAVID ENGELSTEIN.

18                          Plaintiff,

            v.
19                                               MINUTE ORDER
        STATE OF WASHINGTON and KING
20      COUNTY, a political subdivision of the
        State of Washington, and DOES I–XV.
21
                            Defendants.
22

23

     MINUTE ORDER - 1
               Case 2:20-cv-00916-TSZ Document 22 Filed 03/26/21 Page 2 of 4




 1

 2     JURY/BENCH TRIAL DATE                                           April 25, 2022

 3     Length of Trial                                                 5–7 days

       Deadline for joining additional parties                         June 1, 2021
 4
       Any motions for leave to amend pleadings filed by               October 4, 2021
 5
       Disclosure of expert testimony under FRCP 26(a)(2)              October 4, 2021
 6
       All motions related to discovery must be filed by               December 2, 2021
 7
       All remaining discovery completed by                            January 10, 2022
 8     All dispositive motions must be filed by                        February 3, 2022
              and noted on the motion calendar no later than the
 9            fourth Friday thereafter (see LCR 7(d))
10     All motions related to expert witnesses (e.g., Daubert
       motion) must be filed by                                        February 10, 2022
11           and noted on the motion calendar no later
             than the third Friday thereafter (see LCR 7(d))
12
       Mediation must be completed by                                  March 1, 2022
13
       All motions in limine must be filed by                          March 24, 2022
14           and noted for the third Friday thereafter; responses
             shall be due on the noting date; no reply shall be
15           filed unless requested by the Court

16     Agreed Pretrial Order due 1                                     April 8, 2022

17     Trial briefs, proposed voir dire questions, and                 April 8, 2022
       proposed jury instructions, and proposed findings of fact
18     and conclusions of law due

       Pretrial conference to be held at 10:00 a.m. on                 April 15, 2022
19

20

21         1
           The Agreed Pretrial Order shall be filed in CM/ECF and shall also be attached as a
   Word compatible file to an e-mail sent to the following address:
22 ZillyOrders@wawd.uscourts.gov.

23

     MINUTE ORDER - 2
              Case 2:20-cv-00916-TSZ Document 22 Filed 03/26/21 Page 3 of 4




 1         These dates are set at the direction of the Court after reviewing the joint status

 2 report and discovery plan submitted by the parties. All other dates are specified in the

 3 Local Civil Rules. These are firm dates that can be changed only by order of the Court,

 4 not by agreement of counsel or the parties. The Court will alter these dates only upon

 5 good cause shown: failure to complete discovery within the time allowed is not

 6 recognized as good cause.

 7         As required by LCR 37(a), all discovery matters are to be resolved by agreement if

 8 possible. Counsel are further directed to cooperate in preparing the final pretrial order in

 9 the format required by LCR 16.1, except as ordered below.

10         Notwithstanding Local Civil Rule 16.1, the exhibit list shall be prepared in table

11 format with the following columns: “Exhibit Number,” “Description,” “Admissibility

12 Stipulated,” “Authenticity Stipulated/Admissibility Disputed,” “Authenticity Disputed,”

13 and “Admitted.” The latter column is for the Clerk’s convenience and shall remain

14 blank, but the parties shall indicate the status of an exhibit’s authenticity and

15 admissibility by placing an “X” in the appropriate column. Duplicate documents shall

16 not be listed twice: once a party has identified an exhibit in the pretrial order, any party

17 may use it.

18         The original and one copy of the trial exhibits are to be delivered to the courtroom

19 at a time coordinated with Gail Glass, who can be reached at 206-370-8522, no later than

20 the Friday before trial. Each set of exhibits shall be submitted in a three-ring binder with

21 appropriately numbered tabs. Each exhibit shall be clearly marked. Plaintiff’s exhibits

22 shall be numbered consecutively beginning with 1; defendant’s exhibits shall be

23

     MINUTE ORDER - 3
               Case 2:20-cv-00916-TSZ Document 22 Filed 03/26/21 Page 4 of 4




 1 numbered consecutively beginning with the next multiple of 100 after plaintiff’s last

 2 exhibit; any other party’s exhibits shall be numbered consecutively beginning with the

 3 next multiple of 100 after defendant’s last exhibit. For example, if plaintiff’s last exhibit

 4 is numbered 159, then defendant’s exhibits shall begin with the number 200; if

 5 defendant’s last exhibit number is 321, then any other party’s exhibits shall begin with

 6 the number 400.

 7         Counsel must be prepared to begin trial on the date scheduled, but it should be

 8 understood that the trial may have to await the completion of other cases.

 9         Should this case settle, counsel shall notify Gail Glass at 206-370-8522 as soon as

10 possible.

11
           The Clerk is directed to send a copy of this Minute Order to all counsel of record.
12
           Dated this 4th day of March, 2022.
13
                                                      William M. McCool
14                                                    Clerk

15                                                    s/Gail Glass
                                                      Deputy Clerk
16

17

18

19

20

21

22

23

     MINUTE ORDER - 4
